This court takes judicial knowledge of its records in the same controversy, and looks from one record to the other when necessary (N.C.  St. L. R. Co. v. Crosby, 194 Ala. 338,70 So. 7); and we have so treated the record or pleadings and evidence on appeal and mandamus (Ex parte Tower Mfg. Co.,103 Ala. 415, 15 So. 836; Brady v. Brady, 144 Ala. 414, 39 So. 237; Ex parte Jackson, 212 Ala. 496, 103 So. 558; A. E. Jackson, Supt. of Banks, v. Chemical Nat. Bank, 215 Ala. 538,112 So. 105).
It should be stated that the two cases (6 Division Nos. 522 and 523) were argued, submitted, and assigned as one, and in effect have been treated as consolidated. We were invoked to this on argument that the merits of the controversy be determined. It was further made apparent by the argument that it was the desire of both parties that the respective merits of the controversy be decided, rather than have the appeal determined on any technical ground or question. The respective constitutional and statutory constructions contended for were fully presented. The issue was the validity vel non of three ordinances of the city in its effort and requirements of the railroad companies, declared and required by that municipality necessary in the elimination of dangerous grade crossings within the city. And the majority of this court, on the issue as presented to them by the writer, held that the city was without express authority to so ordain as was done and the decision was against the city on the statute.
Considering the cases together (6 Division Nos. 522, 523), it was the right and duty of this court to treat the proceeding as one, to determine the validity of the ordinances, whether enacted (1) "by the governing body of said city in the exercise of its police power as expressly delegated to it by the Legislature" (section 2070, Code of 1923); or (2) "by authority of an express legislative grant to the city of power to ordain to the particular effect set forth in said ordinances" (Gen. Acts 1915, p. 296, § 6). The insistence of the city is that the effect of the last-stated act was not developed in the opinion, and to which we should now advert. The authority of the city to pass the ordinances, being treated as resting upon the express declaration of the mode of the exercise of police power to the end in view, and as stated in section 2070 et seq., Code of 1923. In response to the argument of the city, we may say that we should have spoken of the police power as delegated to the municipality in Gen. Acts 1915, p. 296, § 6.
Before proceeding with a discussion of the right to ordain, as was done under the general police power, it should be said that the fact that Gen. Acts 1915, p. 296, was a law of general application, and embraced within its classification only the municipality of Birmingham, and was not given a place in the codification of general laws in 1923, did not repeal or render that statute negatory. The saving clause contained in Code 1923, § 11, is sufficient to save that statute from embarrassment, and this was again safeguarded by the provisions of the act adopting the Code. Gen. Acts 1923, p. 127, § 2. See, also, 1 Code, p. vi.
It should be noted of the legislative history of section 2070 et seq., of the Code of 1923, that the provisions of the Act of 1915 (section 6, p. 296) were the law years before the adoption of the Code of 1923; that is to say, that section 2070 of the Code of 1923 was section 1296 of the Code of 1907, and was taken from section 1 et seq. of Gen. Acts 1907, p. 736. In each of these statutes words are employed, as "shall have full power and authority to require" as to construction and maintenance of viaducts, etc., "over, along or under their tracks at theirexpense," and "or other conveniences at public crossings, and such viaducts, and their approaches over their tracks where the same cross or extend along public highways or streets." The only change that was made in codification of section 1 of the Act of August 13, 1907, material to note, was the addition of the word "own" in the phrase "at their expense" — reading as it does (in the Codes of 1907 and 1923) "at their own expense." The expressions "where a viaduct, bridge or tunnel crosses overor passes under the tracks of two or more railroad companies," and "that the governing body of the city shall have full power and authority to equitably apportion the costs among the different railroads owning the said tracks," as the same appear in section 2072, Code of 1923, are contained in section 1298 of the Code of 1907 and in section 2 of the Acts of 1907, p. 737.
Addressing our inquiry to the city's right under its general police power, as expressed or delegated by the Legislature to the municipality of Birmingham in Gen. Acts 1915, p. 296, § 6, we should observe that it was in the exercise of general police power for the removal of railway tracks from street intersection that resulted in the decision in Denver *Page 188  Rio Grande R. Co. v. Denver, 250 U.S. 241, 39 S.Ct. 450,63 L.Ed. 958. In the last-cited case the several federal authorities are collected and considered at length to sustain the ordinance of removal. It will be observed that in the Denver Case the proceeding was under the general police power of the municipalities of the city and county of Denver, unembarrassed by any general statute of Colorado. The counsel for the city of Birmingham insist that its ordinances were drawn to conform to the Denver decision. However, we are bound by our statutes in the premises.
It will be noted of the Omnibus Bill that its section 6 of the Acts of 1915, pp. 296, 297, contains a general delegation or recital of power — that possessed by the city or that from time to time had been delegated thereto. They were to the effect that cities of the class indicated (1) are given or had full authority not inconsistent with organic law to carry into effect "the powers and duties conferred by law upon such cities"; (2) to provide for the safety, health, prosperity, and morals of its people, etc.; (3) to prevent and punish offenses to the public; (4) to prevent conflict and ill feeling between the races by passing segregation ordinances; (5) to prevent and punish violations of its ordinances and to compel obedience thereto. The limitations or explanations of the powers thus recited or conferred are stated as follows:
"That this section shall not be construed to authorize the forfeiture of franchises granted by State laws or city ordinances without appropriate legal proceedings, and to the ends set out in this section the full, complete and unlimited police powers possessed by the State of Alabama are hereby delegated to such cities and towns as though specifically and in detail set out in this section, in so far as it is possible for the Legislature of Alabama under the Constitution of Alabama and of the United States to delegate such powers, it being expressly declared that nothing containedtherein shall be construed as a limitation of or restriction on the police powers heretofore or herein granted to such cities under general or special laws."
It would appear that the use of the word "therein" in the foregoing excerpt from section 6 of the Act of 1915 referred to the laws conferring general "powers" upon and that defining the "duties" of cities of the class thus created, and laws and ordinances granted touching forfeitures of franchises. The words "heretofore or herein granted," as employed in the context, had the meaning and legal effect of a cumulative recital of police powers by that municipality. This is evident from the concluding clause of the Omnibus Bill, which is as follows:
"All laws and parts of laws, general and special, in so far as they may be in conflict with any provision of this act, shall be and the same are hereby expressly repealed, but such cities shall continue to have and exercise all rights, authority, powers and jurisdiction which they now have except as in this act otherwise expressly provided, it being the intention of this act to grant cumulative powers to suchcities." (Italics supplied.) Acts 1915, p. 307, § 38.
What, therefore, was the expressed legislative purpose, as affecting the city of Birmingham, by the readoption of the provisions of section 1296 et seq., Code of 1907, as thereafter affected by the act of 1915, as section 2070 et seq., of the Code of 1923? Were the provisions of section 6 of Acts of 1915, pp. 296, 297, in full force and effect as to Birmingham and other cities that may come within the class created?
The general rule of construction of two or more statutes on a subject is that they be considered in pari materia. It is a general rule of statutory construction, and given expression in Birmingham v. So. Express Co., 164 Ala. 529, 51 So. 159, that laws considered in pari materia be looked to as to all of the respective provisions thereof, in order that a right ascertainment of the meaning and intent of each be had; that special provisions relating to specific subjects control general provisions relating to general subjects, and the things specially treated be considered as exceptions to the general provisions. See, also. Herring v. Griffin, 211 Ala. 225,100 So. 202; Pepper v. Horn, 197 Ala. 395, 73 So. 46; Montgomery v. B. L. Ass'n, 108 Ala. 336, 18 So. 816; Ex parte Mayor and Aldermen, 90 Ala. 516, 7 So. 779; 36 Cyc. 1151, 1152; R. C. L. § 108, p. 800; Dillon on Municipal Cor. vol. 5 (5th Ed.) § 586, p. 921. In the opinion of the writer the ordinances of the city of Birmingham are in accord with the delegated police power of the state (delegated by the many terms of the act as fully as possessed by the state) were warranted in the exercise under the provisions of the Omnibus Bill.
The first ground of demurrer by the city challenged the petition or bill, saying "that the same is without equity." The announced conclusion of the trial court was that demurrer to said pleading as a whole was not well taken and the bill contained equity. It was necessary that we consider this feature of the controversy to determine one phase of the city's appeal. The judgment of the majority was that the express legislative grant was not sufficient to the end declared by said ordinances. If the police power of the city under general law, or that delegated by the terms of section 6 of the Act of 1915, was limited by the express provisions of section 2070 of the Code of 1923, as to the mode of exercise to be employed and given expression in the ordinance, this is conclusive of the city's appeal on that phase of the controversy. The assignment of error to the effect that the demurrer to the bill as a whole should have been sustained is contrary to the conclusion announced by the majority in the construction of the express terms of section 2075 of the Code, and also as to the powers contained in Acts 1915, p. 296, § 6. *Page 189 
The assignment of error rested on the overruling of the demurrer to the aspect of the original petition seeking relief upon the grounds designated as F of section 30, as follows: "* * * nevertheless said ordinances are invalid in that they are unreasonable and oppressive, and their effect is to take your petitioner's property without due process of law in violation of both the state and federal Constitution," was, in the opinion of the writer, subject to the appropriate demurrer directed thereto; and the paragraph G of section 30, to the aspect of the bill that "said ordinances are unreasonable and oppressive, in that (as specified) there is no public necessity requiring such separation or elimination," in the judgment of the writer, was likewise subject to the appropriate ground of demurrer directed thereto.
It follows that, from the construction given of the express statute, section 2070 et seq., Code, and of the general police powers of the municipality, they are not sufficient in the opinion of the majority to the expressed purpose and specifications of the ordinances, and that the ordinances are invalid and properly enjoined in the execution. The order heretofore made was inadvertent, and not in accord with the view of the majority, and the judgment of the circuit court is affirmed. The rehearing is granted, and judgment of affirmance now entered, in case No. 522, on the ground stated — that the ordinance is invalid and not authorized by the statutes.
In the appeal by the Louisville  Nashville Railroad Company, the bill in equity is in like terms and effect; the pleas duly set up the pendency of the first suit and its like effect under the special statutory provision. There were no demurrers interposed. Though the two cases were submitted together as one suit, they are in fact different, being only the ruling on pleas in the latter, No. 523.
The rehearing is granted, and the decree of the court is affirmed.
ANDERSON, C. J., and SAYRE, SOMERVILLE, and BOULDIN, JJ., concur.
GARDNER and BROWN, JJ., not sitting.
THOMAS, J., dissents.